UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM10-K x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2015 or ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-176790 AURORA DIAGNOSTICS HOLDINGS,LLC (Exact Name of Registrant as Specified in Its Charter) Delaware 20-4918072 (State or other Jurisdiction ofIncorporation or Organization) (I.R.S. EmployerIdentification No.) 11enter Drive, Suite 300, Palm Beach Gardens, Florida 33410 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: 866-420-5512 Securities registered pursuant to Section12(b)of the Act: None Securities registered pursuant to Section12(g)of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes¨Nox. Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d)of the Act.YesxNo¨. Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes¨Nox. (Note: The registrant has filed all reports pursuant to the Securities Exchange Act of 1934 as applicable for the preceding 12 months.) Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨. Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or in any amendment to this Form10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filer¨ Non-Accelerated filerx Smaller reporting company¨ Indicate by checkmark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes¨Nox. We are an “emerging growth company” as defined in the Jumpstart Our Business Startups Act of 2012 (JOBS Act). TABLE OF CONTENTS Page PARTI Item1. Business 3 Item1A. Risk Factors 14 Item1B. Unresolved Staff Comments 31 Item2. Properties 31 Item3. Legal Proceedings 31 Item4. Mine Safety Disclosures 31 PART II Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 32 Item6. Selected Financial Data 32 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 36 Item7A. Quantitative and Qualitative Disclosures About Market Risk 57 Item8. Financial Statements and Supplementary Data 58 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 95 Item9A. Controls and Procedures 95 Item9B. Other Information 96 PARTIII Item10. Directors, Executive Officers and Corporate Governance 97 Item11. Executive Compensation Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item13. Certain Relationships and Related Transactions and Director Independence Item14. Principal Accountant Fees and Services PARTIV Item15. Exhibits and Financial Statement Schedules Signatures 2 PART I Item1. Business. The information provided in this Annual Report on Form 10-K for the year ended December31, 2015, including the consolidated financial statements and notes thereto, is that of Aurora Diagnostics Holdings, LLC and its subsidiaries and affiliates. The terms “we,” “us,” “our,” “Aurora Diagnostics,” “Aurora Holdings,” and the “Company” typically refer to Aurora Diagnostics Holdings, LLC and its subsidiaries, as well as the professional associations and professional corporations which are separate legal entities that it controls through contractual arrangements.
